The deft. rented the house in June 1828 of one Shrowders. In January 1829 it was sold by virtue of a judgment and execution process as the property of Shrowders and purchased by Reed. Plff. proved his title and repeated recognitions by deft. as having repairs done on Reed's account, c.
The deft. offered a paper with a view to controvert Reed's title.
Pur. cur. The tenant cannot be permitted to dispute his landlord's title. The court has to decide whether a tenancy be proved; and we are satisfied from the evidence in this case that the defendant held by permission of the plaintiff. If the paper is offered for the purpose of disputing Reed's title, it is not competent, as in our judgment the tenancy is proved.
                                            The plaintiff had a verdict.